224 S.W.3d 614 (2007)
STATE of Missouri, Respondent,
v.
Michael D. VEHLEWALD, Appellant.
No. ED 87873.
Missouri Court of Appeals, Eastern District, Division One.
April 17, 2007.
Motion for Rehearing and/or Transfer Denied June 7, 2007.
Margaret M. Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 7, 2007.

ORDER
PER CURIAM.
Michael D. Vehlewald (Defendant) appeals from the trial court's judgment and sentence imposed after a jury convicted Defendant of: one count of first-degree assault of a law enforcement officer, a class A felony, in violation of Section 565.081 RSMo 2003 Cum.Supp. (Count I); two counts of second-degree assault of a law enforcement officer, class B felonies, in violation of Section 565.082 RSMo 2004 Cum.Supp. (Count II and Count IV)[1]; one count of second-degree assault of a law enforcement officer, a class C felony, in violation of Section 565.082 RSMo 2004 Cum.Supp. (Count III); and one count of third-degree assault of a law enforcement officer, a class A misdemeanor, in violation of Section 565.083 RSMo 2004 Cum.Supp. (Count VI). After finding beyond a reasonable doubt that Defendant was a prior and persistent offender, subject to an extended term of imprisonment, the trial court sentenced Defendant to: 30 years on Count I; 30 years on Count II; 15 years on Count III; 30 years on Count IV; and one year on Count VI. The trial court further ordered all of the terms to be served consecutively except the term for Count VI, which was to be served concurrently with the other terms.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Count IV, which alleged Defendant had committed second-degree assault of a law enforcement officer by recklessly causing serious physical injury to the officer, was charged in the alternative with another count, Count V, which alleged Defendant committed second-degree assault, a class C felony, in violation of Section 565.082, by attempting to cause physical injury to the officer.